United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2631
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Lewis Heggs, Jr.

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: February 2, 2017
                             Filed: February 10, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Lewis Heggs directly appeals after pleading guilty to being a felon in
possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court1

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
sentenced him to 96 months in prison, which was within the calculated Guidelines
range. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), questioning the reasonableness of Heggs’s sentence.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing sentences for abuse of discretion and noting that if a
sentence is within the Guidelines range, an appellate court may apply a presumption
of reasonableness). In addition, having independently reviewed the record pursuant
to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                        -2-